                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL JONES,

                               Plaintiff,
                                                                            ORDER
        v.
                                                                         17-cv-907-jdp
 DR. SYED, MS. MASHAK, and DR. HOFFMAN,

                               Defendants.


       Plaintiff Michael Jones, appearing pro se, is a prisoner at Columbia Correctional

Institution. He alleges that prison medical officials failed to treat his swollen and painful right

knee. Jones has filed a supplement to his complaint, Dkt. 14, responding to two matters I

discussed in my order screening his complaint, Dkt. 7. Because Jones filed the supplement

before defendants filed their answer, he does not need leave of the court to amend his

complaint. See Fed. R. Civ. P. 15(a)(1). But I still must screen his new allegations under

28 U.S.C. §§ 1915 and 1915A.

A. Claim against radiologist

       Jones initially included as defendants “Radiologist-John Doe” and “MobileX-USA/X-

Ray Company.” But all he alleged against them was that that the radiologist from MobileX

misread a 2015 x-ray that perhaps contributed to later inaction by medical professionals, which

was not enough to state an Eighth Amendment claim. Dkt. 7, at 4-5. I told Jones that if he

desired, he could amend his complaint to explicitly allege that he intends to pursue Wisconsin

medical malpractice claims against the radiologist and his employer. Jones now says that he

would indeed like to pursue a malpractice claim against these defendants. I will grant him leave
to proceed on a medical malpractice claim against these defendants and I will add them to the

caption.

       Because Jones is bringing a claim against a Doe defendant, I will set deadlines for the

parties to use the discovery process to identify the Doe defendant and for Jones to amend the

caption with the proper identity.

B. Claim regarding initial swelling

       Jones began his complaint with allegations that in January 2015, his right knee swelled

to the point that he had to walk with a limp, but that Health Services Unit staff did not help

him when he complained about the problem. Dkt. 1, at 3. But because Jones did not explain

whether any of the named defendants were responsible for this inaction, I stated, “I do not

take Jones to be saying that he wishes to bring claims about this inaction.” Dkt. 7, at 2. Jones

now says that he indeed wishes to bring claims about staff’s failure to help him. But I cannot

allow him to proceed on claims regarding this allegation, because he still does not explain who

was responsible for this inaction. I will give him a short time to provide another supplement in

which he explains who failed to help him. If he means to bring claims against staff members

who are not already named as defendants in the case, he will have to respond by explicitly

stating who he wishes to add as defendants.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael Jones is GRANTED leave to proceed on the following claims:

           •   Eighth Amendment medical care claims against defendants Dr. Syed, Dr.
               Hoffman, and Ms. Mashak.




                                               2
   •   Wisconsin medical malpractice claims against defendants Radiologist-John Doe
       and MobileX-USA/X-Ray Company.

2. The clerk of court is directed to add Radiologist-John Doe and MobileX-USA/X-Ray
   Company to the caption.

3. The clerk of court is directed to ensure that the United States Marshals Service
   serves defendant MobileX-USA/X-Ray Company with a copy of plaintiff’s
   complaint, Dkt. 1, supplements to the complaint, Dkt. 1-1; Dkt. 14, and this order.

4. Plaintiff may have until December 15, 2018, to complete service of his discovery
   requests aimed at identifying defendant Doe. Plaintiff may have until February 4,
   2019 to submit a supplement to the complaint, naming the Doe defendant.

5. Plaintiff may have until November 1, 2018, to respond to this order regarding his
   allegation that prison staff failed to help him in January 2015, when his knee began
   to swell.

Entered October 18, 2018.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
